COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      American Fisheries, Inc. V. National Honey, Inc. d/b/a National
                          Commodities Co., or d/b/a NCC Group, Ltd., Jun Yang, Individually,
                          and Lin Huang, Individually

Appellate case number:    01-17-00340-CV

Trial court case number: 2013-29749

Trial court:              157th District Court of Harris County

Date motion filed:        August 22, 2018

Party filing motion:      Appellant, American Fisheries, Inc.

       It is ordered that the motion for rehearing is   DENIED    GRANTED.


Judge’s signature: /s/ ___/s/ Evelyn V. Keyes___________________________________
                        Acting Individually    Acting for the Court

The En Banc Court consists of: Chief Justice Radack and Justices Jennings, Keyes, Higley,
Bland, Massengale, Brown, Lloyd and Caughey.


Date: October 30, 2018